Case 1:20-cv-22728-KMW Document 10 Entered on FLSD Docket 08/03/2020 Page 1 of 2
Case 1:20-cv-22728-KMW Document 10 Entered on FLSD Docket 08/03/2020 Page 2 of 2
                                                       )
                                                       '-r 'T1
                                                       *
                                                       8' o c '
                         0                             /xC
                                                       & / C4
                         7'                            m Y
                             &
                             r                         7- S
                                                       * @
                                                       o o
                         >
                             J                          &
                         K




                                      XG c
                                 $   1
                                 r l O O w
                                 $
                                 P c,
                                   ) '%
                                          1

                                 %T A
                                    '
                                    &
                                    =o y v    #
                                                  t
                                                  r*
                                          $       R
                                         M    W



                                         +
                                          <
                                          P
